Exhibit 32 Certification of Chief Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I,Kenneth S. Forster, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the quarterly report on Form 10-Q for the quarterly period ended August 31, 2009 of APC Group, Inc. fully complieswith the requirements of Section 13(a) or 15(d) ofthe Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of APC Group, Inc. Date:October 21, 2009 By:/s/ Kenneth S. Forster Kenneth S. Forster, Chief Executive Officer, and Principal Financial Officer
